NOTICE
      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other formal
      errors to the attention of the Clerk of the Appellate Courts:
                          303 K Street, Anchorage, Alaska 99501
                                   Fax: (907) 264-0878
                            E-mail: corrections @ akcourts.us


            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


YODER AUSTIN BLALOCK,
                                              Court of Appeals Nos. A-12282 & A-12301
             Appellant/Cross-Appellee,           Trial Court No. 3AN-11-12129 CR

                    v.
                                                              OPINION
STATE OF ALASKA,

             Appellee/Cross-Appellant.              No. 2656 — September 27, 2019


             Appeal from the Superior Court, Third Judicial District,
             Anchorage, Jack W. Smith, Judge.

             Appearances: Elizabeth D. Friedman, Law Office of Elizabeth
             D. Friedman, Redding, California, under contract with the
             Office of Public Advocacy, Anchorage, for the Appellant/Cross-
             Appellee. Ann B. Black, Assistant Attorney General, Office of
             Criminal Appeals, Anchorage, and Jahna Lindemuth, Attorney
             General, Juneau, for the Appellee/Cross-Appellant.

             Before: Allard, Chief Judge, and Wollenberg and Harbison,
             Judges.

             Judge HARBISON.


             Following a jury trial, Yoder Austin Blalock was convicted of second-
degree murder for killing Nathan Tanape. Blalock was sentenced to 60 years with 15
years suspended (45 years to serve) and was placed on probation for a period of 10 years.
              Prior to trial, Blalock moved to suppress the statements he made to the
police, both at the scene of his arrest and later at the police station. Blalock argued that,
because he had requested an attorney at the scene, any subsequent questioning by the
police in the absence of an attorney violated the United States Supreme Court’s decision
in Edwards v. Arizona.1 Under Edwards, the police are precluded from initiating further
interrogation of a suspect who has invoked his right to counsel, until counsel has been
made available.2
              At an evidentiary hearing, the trial court agreed with Blalock and precluded
the prosecutor from introducing Blalock’s statements as part of the State’s case-in-chief.
But the court later found that the officers’ conduct was neither intentional nor egregious.
Accordingly, applying Alaska Evidence Rule 412 (as interpreted by this Court in State
v. Batts3), the trial court allowed the prosecutor to impeach Blalock’s testimony with his
statements to the police.
              On appeal, Blalock challenges the trial court’s ruling permitting the State
to use his statements to impeach him during cross-examination. The State cross-appeals,
arguing that the trial court erred in granting Blalock’s motion to suppress. In particular,
the State argues that Blalock was not subject to a custodial interrogation at the time he
asked for a lawyer and that he was not entitled to anticipatorily invoke his Miranda
rights. Because we conclude that the trial court did not err in allowing the impeachment
use of Blalock’s statements and because we otherwise affirm Blalock’s conviction, we
need not decide the issues raised in the State’s cross-appeal.




   1
       See Edwards v. Arizona, 451 U.S. 477, 484-86 (1981).
   2
       Id. at 484-85.
   3
       See State v. Batts, 195 P.3d 144, 151-52 (Alaska App. 2008).

                                            –2–                                         2656
              At trial, Blalock defended on the ground of self-defense, and the trial court
instructed the jury on this defense. Blalock asked the trial court to instruct the jury on
the “Stand Your Ground” amendment — a 2013 statutory enactment that narrowed a
person’s duty to retreat before using deadly force in self-defense.             Under this
amendment, there is no duty to retreat if the person is “in any . . . place where the person
has a right to be.”4 The trial court concluded that the “Stand Your Ground” law was not
retroactively applicable to Blalock’s case, which was based on events occurring in 2011,
and the trial court declined to instruct the jury on it.
              Blalock now challenges the trial court’s decision. For the reasons explained
here, we agree with the trial court that the statutory amendment did not apply
retroactively to Blalock’s case. We therefore uphold the trial court’s decision declining
to instruct the jury on the 2013 law.
              Finally, Blalock raises several challenges to his sentence. We have
reviewed his claims, and we find no merit to them.


       Factual background
              One night in October 2011, Blalock drove to Tanape’s apartment where
Blalock’s acquaintance, Charles Alexie, and several other people were partying. Outside
of the apartment, Blalock encountered Tanape. When Blalock was standing about ten
feet away from Tanape, Tanape yelled at him to leave.
              Blalock began walking back to his truck, saying, “Just wait right there, I got
something for you.” Blalock took something out of his truck and walked back toward
Tanape. Blalock and Tanape faced off. Blalock sprayed Tanape with pepper spray and




   4
       AS 11.81.335(b)(5) (enacted by SLA 2013, ch. 51, § 1).

                                            –3–                                        2656
slashed him with a knife. Tanape went to the ground; h e then grabbed Blalock by the
legs, picked him up, and slammed him to the ground.
             Alexie ran toward Blalock and Tanape to intervene, but Blalock sprayed
Alexie with pepper spray, causing Alexie to fall to the ground and have difficulty
breathing. Tanape and Blalock struggled, and then Blalock got up, ran back to his truck,
and drove away, leaving Tanape lying in the middle of the alley.
             Alexie ran back inside the apartment, covering his eyes, and yelling for
someone to call 911. Tanape came inside soon after Alexie, covered in blood and unable
to speak.
             Police officers responded to the apartment. When they arrived, they noticed
an overwhelming smell of pepper spray and ob served Tanape sitting in a chair. He had
wounds on his legs and knees, a large laceration on his head, and what appeared to be
a stab wound to the back of his neck.
             Shortly after the officers arrived, Tanape was transported to the hospital
where he was pronounced dead. The medical examiner determined that Tanape had
suffered over twenty stab wounds, including one that was fatal.
             After Blalock fled the scene, he called 911 several times to report that he
was involved in the incident. Officers located Blalock and arrested him. They then took
him to the Anchorage Police Department where detectives read him a Miranda warning.5
Blalock agreed to be interviewed by the detectives, and he made incriminating statements
during the interview.




   5
       See Miranda v. Arizona, 384 U.S. 436, 444 (1966).

                                         –4–                                       2656
             Blalock was subsequently charged with second-degree murder for stabbing
Tanape to death.6 The case proceeded to trial, and Blalock was convicted of second-
degree murder.


       Litigation of Blalock’s m otion to suppress and the use of his statements as
       impeachment evidence

             Prior to trial, Blalock moved to suppress the statements he made during his
arrest and subsequent interview. Blalock asserted that he had clearly invoked his right
to counsel during his arrest and that the on-scene police officers did not report the
invocation to the detectives who later interrogated him. He contended that once he
invoked his right to counsel, the Supreme Court’s decision in Edwards v. Arizona
precluded the police from initiating an interrogation with him until an attorney was
present.7 Although the detectives read him his Miranda rights prior to interrogating him
at the station, Blalock asserted that his statements had to be suppressed because they
were obtained in violation of the Edwards rule.

             The evidence presented at the evidentiary hearing on Blalock’s motion
showed that when the officers first confronted Blalock, he made statements about the
incident. In response, one of the officers activated his recorder.

             The recording captured the conversations between Blalock and the officers
as follows: Blalock initially made a variety of spontaneous statements, including
repeatedly asking, “Is he okay?” At one point, an officer asked Blalock where his truck
was located. Blalock responded, “Oh, it’s safe. I want to talk to a lawyer.” The officer
replied, “What’s that?” Blalock did not repeat his request for a lawyer.


   6
       AS 11.41.110(a)(1) and/or (a)(2).
   7
       See Edwards v. Arizona, 451 U.S. 477, 484-86 (1981).

                                           –5–                                        2656
              Instead, Blalock continued making rambling statements. For example, he
said, “Well . . . is (indiscernible) going to be okay or not? Fuck, when I — And when
I first got away, the last time I hit him, I — something happened to his eye.”

              During the evidentiary hearing, the officer who made the recording testified
that he did not hear Blalock state that he wanted to talk to a lawyer. The officer was
aware that Blalock said something, which is why he asked Blalock to repeat himself. But
the officer did not hear Blalock say anything in response.

              The officer testified that during his contact with Blalock, his radio was
active, so he was hearing radio traffic as well as trying to talk to Blalock. Additionally,
he reported that he had significant hearing loss in certain frequencies, likely due to his
experience as a firefighter and a police officer.

              One of the other officers w ho initially contacted Blalock also testified at the
hearing. He explained that, as the cover officer, he was responsible for making sure that
the scene was safe until other officers arrived to help take Blalock into custody. His
main concern was safety, and he w as concentrating on watching Blalock’s behavior to
ensure there was no threat.

              The detective who later interviewed Blalock testified that he did not speak
with the arresting officers or listen to the recordings of their contact with Blalock before
the interview.

              Based on this evidence, the trial court granted Blalock’s motion to suppress
and excluded Blalock’s statements from being used during the State’s case-in-chief. The
trial court found that Blalock clearly and audibly invoked his right to counsel. The trial
court concluded that a reasonable officer should have heard Blalock’s clear invocation
because “a reasonable officer would be paying attention to statements made by the
defendant, especially when he had a recording device going and was asking questions


                                            –6–                                          2656
of the defendant.” The trial court therefore suppressed all statements Blalock made to
the on-scene officers after he invoked his right to counsel.

                The court also suppressed Blalock’s later statements to the detectives at the
police station. The trial court found that Blalock’s waiver of his Miranda rights at the
police station w as invalid under Edwards because the police, not Blalock, initiated the
questioning.8

                In its written order granting Blalock’s motion to suppress, the trial court
ruled that Blalock’s statements could not be used for any purpose during the trial “except
to impeach the Defendant’s contradictory testimony at trial.” Blalock did not object to
this ruling at that time.

                The case proceeded to trial. After the State rested and the defense had
begun to present its case, Blalock’s attorney indicated that Blalock would testify.
Blalock’s attorney then asserted for the first time that the Miranda violation was
“egregious” and “intentional” and was therefore inadmissible even for impeachment
purposes under Alaska Evidence Rule 412 and this Court’s decision in State v. Batts.9
                After reviewing its original order and the Batts decision, but without
hearing any additional evidence, the trial court concluded that the violation was
egregious and that Blalock’s statements in response to police questioning could not be
used for any purpose.

                The State petitioned for review, and this Court granted the State’s petition.
Because the Batts issue had not been litigated as part of the original suppression

   8
       See Edwards, 451 U.S. at 484-85.
   9
       See State v. Batts, 195 P.3d 144, 151-52, 157-58 (Alaska App. 2008) (holding that a
defendant may be impeached with statements made in violation of his Miranda rights where
“the violation consisted of a failure . . . to honor the defendant’s invocation of the right to . . .
counsel,” unless the Miranda violation was either intentional or egregious).

                                               –7–                                             2656
proceedings, this Court vacated the trial court’s ruling that the Miranda violation in
Blalock’s case was egregious. We held that “the State was entitled to notice and a proper
opportunity to litigate the [Batts] issue before the [superior] court made new findings that
affected the admissibility of this evidence.”

              Based on this ruling, the trial court conducted a second evidentiary hearing
in order to address the Batts issue.

              Some of the evidence presented at this second evidentiary hearing mirrored
the evidence that had been presented to the trial court at the first evidentiary hearing.
The trial court again heard that Blalock clearly announced that he wanted to talk to a
lawyer. The trial court again heard officers testify that they did not hear this statement.
              But the     State   also   presented   new    evidence    from    a   clinical
neuropsychologist. The neuropsychologist, Paul Craig, testified about how the brain
processes auditory information, and specifically how the brain suppresses some input in
order to focus on relevant stimuli. Based on his review of the recording which
documented Blalock’s arrest, Craig concluded that what could be heard on the recording
was not necessarily the equivalent of what ended up in the listeners’ minds. Craig
explained that other input (such as the radio traffic) would have been competing with
Blalock’s voice, and this impacted the ability of at least some of the officers to hear what
Blalock was saying.

              Craig also noted that when Blalock invoked his right to counsel, the officer
closest to him had just asked him about the location of his vehicle and he w as listening
for an answer to that question. According to Craig, Blalock’s response, asking for a
lawyer, “conceptually didn’t fit in” and therefore an officer might not process, hear, and
comprehend that answer.




                                           –8–                                         2656
              The trial court also heard from a police lieutenant who had not testified at
the first hearing. The lieutenant explained that during high-risk arrests, officers are
experiencing sensory overload, and their attention is consistently divided. A cover
officer’s primary focus is generally on the suspect’s actions, specifically the hands; cover
officers are watching for threatening movements or attempts to reach for weapons.
Arresting officers are generally focused on the arrest itself, to make sure there is no
struggle during the handcuffing process and to ensure that the suspect is secured in the
patrol vehicle.

              After hearing this additional evidence, the trial court issued a new ruling,
this time concluding that the Miranda violation was neither intentional nor egregious.

              The trial court found that the officers w ere credible when they testified that
they did not hear or comprehend Blalock’s request for an attorney, and it accordingly
found that the officers did not act intentionally when they questioned him after he asked
for an attorney.

              Noting that an egregious violation is one that would be apparent to any
reasonable officer, the trial court found that the violation by the officers in this case was
not egregious because it was caused by natural psychological reactions and tunnel vision
caused by the anxiety of a high-stress situation. The trial court also observed that this
was not the type of situation where application of the exclusionary rule could have an
influence on police behavior and policies.

              The trial court similarly found that the detectives’ interrogation of Blalock
at the police station was not an egregious violation of Miranda. In order for the
detectives to have discovered that Blalock had previously invoked his right to counsel,
they would have had to listen carefully to the audio and any video recording prior to
conducting the interrogation. The trial court found that requiring detectives to listen


                                            –9–                                         2656
carefully to audio and video recordings of the arrest prior to interrogating a homicide
suspect is “simply too high a burden to impose on the police” and is “unreasonable.”
                Blalock testified, and the State introduced his statements for impeachment
purposes.



        Alaska law regarding the impeachment use of statements obtained in
        violation of Miranda

                In Miranda v. Arizona, the Supreme Court held that the privilege against
self-incrimination applies to questioning initiated by law enforcement officers after a
person has been taken into custody and that “prior to any questioning, the person must
be warned that he has a right to remain silent, that any statements he does make may be
used as evidence against him, and that he has a right to the presence of an attorney, either
retained or appointed.”10 When a suspect in custody invokes his right to counsel, the
police must stop all questioning until counsel is present, unless the defendant initiates the
discussion.11

                Generally, a defendant’s statements obtained in violation of Miranda are
inadmissible except to impeach the defendant’s inconsistent statements at trial.12 In
Harris v. New York, the Supreme Court explained this exception, concluding that a
defendant’s privilege to testify should not be construed to include the right to commit
perjury: “The shield provided by Miranda cannot be perverted into a license to use



   10
        Miranda v. Arizona, 384 U.S. 436, 444 (1966).
   11
      Tagala v. State, 812 P.2d 604, 609 (Alaska App. 1991) (citing Arizona v. Roberson,
486 U.S. 675, 677 (1988)).
   12
      See Harris v. New York, 401 U.S. 222, 226 (1971); Oregon v. Hass, 420 U.S. 714,
723-24 (1975).

                                           – 10 –                                       2656
perjury by way of a defense, free from the risk of confrontation with prior inconsistent
utterances.”13

               Alaska Evidence Rule 412 similarly allows a defendant to be impeached
with certain statements obtained in violation of Miranda, regardless of whether the
Miranda violation consisted of a failure to give proper warnings or a failure to honor the
defendant’s invocation of the right to silence or the right to counsel.14

               In State v. Batts, we considered the question of whether Evidence Rule 412
is unconstitutional under the Alaska Constitution. In particular, we considered whether
the Alaska exclusionary rule should be applied to prohibit even the impeachment use of
statements obtained in violation of Miranda.15

               We concluded that the application of Evidence Rule 412 is constitutional
only when the Miranda violation was neither “intentional” nor “egregious.”16 We
explained that a Miranda violation is “intentional if the officer conducting the
interrogation knew that further questioning would violate Miranda[,] but the officer
consciously chose to continue” questioning.17 We also explained that a Miranda
violation is “egregious if the violation would have been apparent to any reasonable
police officer.”18




   13
        Harris, 401 U.S. at 225-26.
   14
        See State v. Batts, 195 P.3d 144, 151-52 (Alaska App. 2008).
   15
        Id. at 155-58.
   16
        Id. at 158.
   17
        Id.
   18
        Id.

                                          – 11 –                                     2656
        Why we conclude that the trial court did not err when it allowed the State
        to use Blalock’s statements for impeachment purposes

               On appeal, Blalock argues that the trial court mistakenly applied a
subjective standard in analyzing whether the police conduct was egregious when it
should have applied an objective standard. That is, h e contends that the question of
whether a Miranda violation was egregious should not hinge on whether the officers
actually heard Blalock’s invocation but rather on w hether a “reasonable police officer”
would have heard Blalock’s statement. Blalock also argues that, even if the arresting
officers’ violation of Miranda was not egregious, the detectives who interrogated
Blalock at the police station subsequently committed an egregious violation of Miranda
by not investigating whether or not he had invoked his right to counsel before they
conducted their interview.

               We agree that the question of whether a Miranda violation is “egregious”
under Batts is an objective test. A violation is “egregious” if “the violation would have
been apparent to any reasonable police officer.”19 As we said in Batts, “[T]he police
must not be allowed to make violation of Miranda a tactic, nor should the government
be allowed to profit from a Miranda violation that no reasonable police officer would
have committed.”20

               Here, in analyzing whether the Miranda violation w as egregious, the trial
court correctly applied an objective test. Even though the court found, based on the
testimony presented at the suppression hearing, that a reasonable officer should have
heard Blalock’s invocation of the right to counsel and therefore precluded the State from
relying on Blalock’s statements in its case-in-chief, the new evidence presented at the


   19
        Batts, 195 P.3d at 158.
   20
        Id.

                                          – 12 –                                     2656
Batts hearing led the court to conclude that the Miranda violation was caused by “natural
neuropsychological reactions to stress, multitasking, multiple streams of communication,
and focused operation by each officer.” The trial court noted that Blalock’s statement
was a single non sequitur statement that did not conceptually fit in to the conversation
between Blalock and the officers. It also found that a reasonable officer focused on
safety concerns and distracted by radio traffic during an ongoing homicide investigation
and arrest would not necessarily have heard or immediately internalized a request for
counsel.

              The trial court recognized the improbability that none of the arresting
officers would have heard Blalock’s request for counsel. But the trial court found that
the officers’ testimony was credible, and the court expressly concluded that “no officer
heard or comprehended” the defendant’s request for counsel. The trial court noted that
the officer closest to Blalock clearly understood that Blalock had said something because
he attempted to clarify Blalock’s statement by asking, “What’s that?” But Blalock did
not repeat his request. Instead, Blalock continued talking about the crime.

              After analyzing the totality of the circumstances, the trial judge found that
the purpose of the exclusionary rule — i.e., to deter police misconduct — would not be
furthered by excluding Blalock’s statements for impeachment purposes. Given the
court’s factual findings, which are not clearly erroneous, we conclude that the trial court
did not err by finding that the arresting officers’ Miranda violation was not egregious.
We recognize that this finding is in tension with the court’s earlier finding that a
reasonable officer should have heard Blalock’s request for counsel. But that tension
serves to undermine the court’s original decision to suppress Blalock’s statements — not
the use of Blalock’s statements for impeachment purposes.




                                          – 13 –                                      2656
              To the extent Blalock is also arguing that the trial court erred in finding that
the Miranda violation was not “intentional,” we reject this argument. We held in Batts
that a Miranda violation is “intentional” if the officer consciously decides to continue
questioning w hile knowing that such questioning violates Miranda.21 This is necessarily
a subjective test.

              As we noted earlier, the trial court found credible the officers’ testimony
that they did not hear Blalock’s request for counsel. This finding of credibility is entitled
to broad deference.22 The record supports the trial court’s finding, and we therefore
conclude that the trial court did not err in ruling that the officers did not intentionally
violate Miranda.

              Blalock also contends that, even if the arresting officers’ conduct did not
amount to an egregious Miranda violation, the conduct of the detectives who
subsequently interviewed him was egregious, because the detectives did not investigate
whether or not Blalock had invoked his right to counsel.

              The officers in this case were interrogating Blalock shortly after he was
taken into custody. The on-scene officers had not yet prepared a written report. If the
detectives had asked the on-scene officers w hether Blalock had requested counsel, based
on their testimony the officers would honestly, but mistakenly, have responded that
Blalock had not asked for a lawyer.

              It is reasonable to require detectives to check with on-scene officers prior
to conducting an interrogation in order to determine whether the suspect has invoked the



   21
        Id.
   22
       See, e.g., Rausch v. Devine, 80 P.3d 733, 737 (Alaska 2003) (“The trial court’s
findings regarding the credibility of witnesses . . . may be reversed only if clearly
erroneous.”).

                                           – 14 –                                        2656
right to counsel. But Blalock’s proposed rule would deem egregious a detective’s failure
to listen to every available audio recording before conducting a first interview with a
suspect, even when, as here, the interrogation takes place during a dynamic, ongoing
investigation and shortly after a suspect is brought into custody.23 This proposed rule is
inconsistent with the practical realities of police investigations.

               We therefore affirm the trial court’s ruling allowing the State to impeach
Blalock’s testimony with the statements he made to the police.

               Given our ruling, and because we affirm Blalock’s conviction, the State’s
cross-appeal challenging Blalock’s motion to suppress is moot, and we do not address
it further.



        Applicability of the 2013 amendment to the self-defense justification statute

               Prior to his trial, Blalock filed notice that he intended to rely on the
justification of self-defense. He also asked the trial court to instruct the jury that he had
no duty to retreat before using self-defense due to the recently enacted “Stand Your
Ground” amendment to the self-defense statute. Under this amendment, a person who




   23
        We note that a portion of Blalock’s argument is based on the United States Supreme
Court decision Arizona v. Roberson, 486 U.S. 675, 687-88 (1988). But Roberson is not
directly applicable to this case. In Roberson, the Supreme Court held that the Edwards rule
bars police-initiated interrogation following a suspect’s request for counsel, even when the
interrogation is regarding a separate investigation. Id. at 682-85. The Supreme Court stated
that it attached no significance to the fact that the officer who conducted the second
interrogation did not know that the defendant had made a request for counsel. Id. at 687.
This is a different situation than is presented in Blalock’s case, where the question is not
whether Blalock’s Miranda rights were violated, but whether the officers’ conduct was
intentional and egregious such that Blalock’s statements could not be used even to impeach
him.

                                           – 15 –                                       2656
is in a place w here they have the right to be does not have a duty to retreat before using
deadly force in self-defense.24

              The trial court ruled that the legislative change did not apply retroactively
to Blalock’s case, and it declined to instruct the jury on “Stand Your Ground.” Blalock
now challenges this ruling.



        Legislative changes to the duty to retreat prior to the use of deadly force
        in self-defense

              As originally enacted in 1978, the self-defense statute provided, in pertinent
part, that a person may not use deadly force in self-defense if the person knows that with
complete safety, the person can avoid the necessity of using deadly force by retreating.25
But the statute included an exception to the duty to retreat, explaining that it was not
necessary to retreat when a person was in a premises that the person owned or leased.26
Through an amendment in 2006, other exceptions were added, including that a person
had no duty to retreat before using deadly force when in the person’s temporary or
permanent residence or in a building where the person worked in the ordinary course of
employment.27

              In 2013, the legislature added yet another exception to the self-defense
statute. This exception, commonly called the “Stand Your Ground” amendment, was
added by House Bill 24, and it provided that there is no duty to retreat before using



   24
        See AS 11.81.335(b)(5).
   25
        See SLA 1978, ch. 166, § 10; former AS 11.81.335(b) (1978).
   26
        See former AS 11.81.335(b)(1) & (2) (1978).
   27
        SLA 2006, ch. 68, § 3.

                                          – 16 –                                       2656
deadly force in self-defense if the person is “in any other place where the person has a
right to be.”28

              The question raised by Blalock is whether the 2013 “Stand Your Ground”
amendment applied to his 2011 killing of Nathan Tanape.



        Why we conclude that the “Stand Your Ground” amendment is not
        retroactive

              A statute will not be given retroactive effect unless it clearly appears that
it was the legislature’s intent.29 The legislature passed the “Stand Your Ground”
amendment in 2013, and it became effective on September 18, 2013, ninety days after
the governor signed the bill.30 The legislature did not set out an applicability provision
as part of the legislation and therefore did not make an explicit statement that the “Stand
Your Ground” amendment would apply retroactively.

              Blalock argued in the trial court that the “Stand Your Ground” amendment
was not a substantive change in the law but rather was simply a “clarification” of existing
law, and that therefore due process required that the effective date of the “clarification”
was the date of the enactment of the original statute, AS 11.81.335. As a result, he
claims that the 2013 “Stand Your Ground” amendment applied to his 2011 crime.




   28
        SLA 2013, ch. 51, § 1; see also AS 11.81.335(b)(5).
   29
      AS 01.10.090; see also Herscher v. State Dept. of Commerce, 568 P.2d 996, 1001
(Alaska 1977); State v. Kaatz, 572 P.2d 775, 779 (Alaska 1977).
   30
        SLA 2013, ch. 51, § 1; see also Alaska Constitution art. II, § 18 (“Laws passed by the
legislature become effective ninety days after enactment.”); AS 01.10.070 (“Acts become
effective 90 days after becoming law, unless the legislature . . . provides for another effective
date.”).

                                             – 17 –                                         2656
              Before the “Stand Your G round” amendment was passed in 2013, a person
ordinarily had a duty to retreat before using deadly force to defend themselves; there
were four specifically delineated exceptions to this rule.31 But now the law of self-
defense is that there is no duty to retreat before using deadly force, as long as the person
using the force is in a place where they have a right to be.32 This is a substantive change
in the law, not merely a clarification of the existing law.

              The legislative history of the amendment supports our interpretation of its
effect on the law of self-defense. For example, Rex Shattuck, staff member to the bill’s
sponsor, Representative Mark Neuman, testified during the House Judiciary Committee
meeting that the “Stand Your Ground” amendment expanded locations from which there
was no duty to retreat. He pointed out that the amendment eliminated the need to retreat
from any location where a person has the legal right to be — such as “out camping, if
you’re on public land” or “outside your home.”33

              That the amendment was an expansion of the law, rather than a
“clarification,” also was made clear from an exchange between Representative Les Gara
and Representative Neuman during the House Finance Committee meeting. During that
exchange, Representative Gara expressed concern that if there was no difference between
the bill and the current law, then they were “wasting” their time.34 In response,
Representative Neuman explained that, in general, existing Alaska law required persons



   31
        Former AS 11.81.335(b) (1)-(4) (pre-Sept. 2013 version).
   32
        AS 11.81.335(b)(5); see also SLA 2013, ch. 51, § 1.
   33
      Minutes of House Judiciary Comm., House Bill 24, statement by Rex Shattuck,
1:12:18-1:12:24 p.m. (Feb. 6, 2013).
   34
       Minutes of House Finance Comm., House Bill 24, statement by Representative Les
Gara, 1:48:07-1:48:15 p.m. (Feb. 28, 2013).

                                          – 18 –                                       2656
to retreat, if they could do so safely, but that the proposed amendment changed the law
by giving more weight to the right to defend oneself and others than to the duty to
retreat.35

              Blalock argues that because certain sponsors of the amendment stated that
the amendment “clarifies” the law, this Court should find that the amendment was not
a substantive change to the law of self-defense. For example, during the House Judiciary
Committee meeting, Representative Neuman explained that House Bill 24 was necessary
in light of citizens’ concerns about the right to use self-defense without the courts
second-guessing their decisions.36 Representative Neuman stated that Alaska statutes
already recognize a right to use force, and that House Bill 24 “clarifies that right exists
not only in our home, but also in . . . any place that we have a right to be.”37 And
Neuman’s staffer, Rex Shattuck, reiterated that the bill was not changing justification,
but rather “add[ing] clarification” to the law.38

              Blalock’s argument is unconvincing. The use of the word “clarify” by
some legislators and staffers does not change the fact that the legislature’s purpose in
enacting the “Stand Your Ground” amendment was to expand, not clarify, the right to
use deadly force in self-defense.




   35
      See Minutes of House Finance Comm., House Bill 24, statement by Representative
Mark Neuman, 1:52:57-1:53:39 p.m. (Feb. 28, 2013).
   36
     Minutes of House Judiciary Comm., House Bill 24, statement by Representative Mark
Neuman, 1:07:37-1:08:28 p.m. (Feb. 6, 2013).
   37
     Minutes of House Judiciary Comm., House Bill 24, statement by Representative Mark
Neuman, 1:08:40-1:08:47 p.m. (Feb. 6, 2013).
   38
      Minutes of House Judiciary Comm., House Bill 24, statement by Rex Shattuck,
1:15:30-1:16:37 p.m. (Feb. 6, 2013).

                                          – 19 –                                      2656
               We also note that other jurisdictions have concluded that similar
amendments to their self-defense statutes were substantive changes to the law and that
the presumption of prospective application applied in the absence of legislative intent to
the contrary.39 We agree with this conclusion.

               Accordingly, because Alaska’s “Stand Your G round” amendment was not
retroactively applicable to Blalock’s case, the superior court did not err by refusing to
instruct the jury on this portion of the self-defense statute.



        Blalock’s claims regarding his sentence

               Blalock was convicted of second-degree murder, which is an unclassified
felony. At the time of Blalock’s offense, a person convicted of second-degree murder
was subject to a sentence of not less than 10 years and not more than 99 years.40 The
court sentenced Blalock to 60 years with 15 years suspended (45 years to serve).
Blalock now appeals this sentence.

               At sentencing, Blalock conceded, and the court found, three aggravating
factors: (1) that Blalock employed a dangerous instrument in furtherance of the offense;
(2) that Blalock’s criminal history included conduct involving repeated instances of
assaultive behavior; and (3) that Blalock was on parole or probation for another felony
charge at the time of the current crime.41 But the court rejected Blalock’s proposed
mitigator — AS 12.55.155(d)(3) (“the defendant committed the offense under some


   39
      See, e.g., Smiley v. State, 966 So.2d 330, 334-36 (Fla. 2007); Commonwealth v. Stone,
291 S.W.3d 696, 703-04 (Ky. 2009); People v. Conyer, 762 N.W.2d 198, 200-01 (Mich.
App. 2008); Anderson v. State, 46 So.3d 835, 838 (Miss. App. 2010).
   40
        Former AS 12.55.125(b) (2011).
   41
        See AS 12.55.155(c)(4), (8), and (20), respectively.

                                           – 20 –                                     2656
degree of duress, coercion, threat, or compulsion insufficient to constitute a complete
defense, but that significantly affected the defendant’s conduct”).42

               Blalock’s first argument regarding his sentence is that the trial court erred
in rejecting his proposed mitigator. But the aggravating and mitigating factors listed in
AS 12.55.155(c) and (d) apply only to cases governed by presumptive sentencing.43
Blalock was convicted of second-degree murder, a crime that is not governed by
presumptive sentencing.44 When a defendant is sentenced for second-degree murder, the
judge is authorized to impose any sentence within the range of imprisonment that the
legislature has established for that offense, regardless of whether aggravating or
mitigating factors are proved.45

               Although the presence or absence of statutory aggravating and mitigating
factors does not control a court’s sentencing authority for second-degree murder,
applying the factors by analogy provides appropriate “points of reference” for
determining “how a particular defendant’s crime should be viewed in comparison” to
similar crimes.46

               In this case, because the aggravating and mitigating factors applied only by
analogy, the judge’s authority to consider this factor was not affected by whether it was
proved by clear and convincing evidence (as would be required if the factors were being




   42
        AS 12.55.155(d)(3).
   43
        Allen v. State, 56 P.3d 683, 684 (Alaska App. 2002).
   44
        See AS 12.55.125(b).
   45
        Allen, 56 P.3d at 684.
   46
        Id. at 685.

                                           – 21 –                                      2656
used to increase or reduce a presumptive term). Blalock’s arguments regarding the
proposed mitigating factor are therefore moot.47

               In any event, in ruling on Blalock’s proposed mitigator, the trial court found
that Blalock disengaged from the argument, went back to his vehicle to arm himself, and
then re-engaged. The court further found that Blalock’s claim that he had been pinned
to the ground w hen he slashed and stabbed Tanape was not credible in light of Tanape’s
injuries. The trial court’s characterization of the offense, and its rejection of the
mitigator, were based on reasonable conclusions from the evidence.

               Blalock’s second contention is that his sentence is excessive because it
exceeded the Page benchmark for first felony offenders convicted of second-degree
murder.48 Blalock notes that the Page benchmark is 20-30 years and that he received 15
years of active time above that benchmark.

               But the Page benchmark applies only to first felony offenders.49 Blalock
had previously been convicted of felony assault, and he was on probation for that offense
when he killed Tanape. In fact, Blalock himself conceded at his sentencing that the
benchmark does not apply to his case. Accordingly, we reject this claim.

               Blalock’s final contention regarding his sentence is that the trial court failed
to properly weigh the applicable aggravating factors and that it failed to consider
Blalock’s rehabilitation and mental health history. As we have explained, the judge’s
sentencing authority was not affected by the judge’s findings on the aggravating or




   47
        See id. at 685.
   48
        See Page v. State, 657 P.2d 850, 855 (Alaska App. 1983).
   49
        Felber v. State, 243 P.3d 1007, 1010 (Alaska App. 2010).

                                            – 22 –                                        2656
mitigating factors, and the aggravators applied only by analogy. But in any event, we
conclude that the court adequately assessed the weight to give the aggravating factors.50

              Determination of an appropriate sentence involves the judicial balancing
of potentially competing factors, of which primacy cannot be ascribed to any particular
factor.51 The “sentencing judge has substantial discretion when evaluating the priority
of the various sentencing goals and assessing the weight they should receive under the
facts of a particular case.”52

              In crafting Blalock’s sentence, the trial court recognized that Blalock had
identified mental health issues, and it considered that factor in fashioning the appropriate
sentence. But the trial court also found that isolation w as important because of Blalock’s
“significant” criminal and assaultive history. Blalock’s criminal history included
numerous misdemeanor assault convictions, a conviction for felony assault, several
harassment convictions, two convictions for criminal mischief, a conviction for child
abuse, and a conviction for violating a protective order.

              The trial court found that Blalock’s criminal history demonstrated that
rehabilitation was unlikely. But because Blalock had done well in confinement by


   50
        The trial court specifically stated that it was giving aggravator (c)(4), the dangerous
instrument factor, “marginal” weight. The trial court considered Blalock’s probation status
under aggravator (c)(20) by imposing all the remaining suspended time — almost 2 years —
in the case for which Blalock was in violation of his probation. And the court discussed the
importance of Blalock’s prior assaultive history (aggravator (c)(8)) while evaluating the
Chaney criteria.
   51
      Id. (holding that a court must balance multiple objectives when sentencing a
defendant, including the goals of rehabilitation, isolation, deterrence, and community
condemnation).
   52
      Evan v. State, 899 P.2d 926, 931 (Alaska App. 1995) (citing Asitonia v. State, 508
P.2d 1023, 1026 (Alaska 1973)).

                                            – 23 –                                        2656
having no documented disciplinary actions for the four years preceding sentencing, the
trial court also stated that it had “some marginal hope” for Blalock’s rehabilitation.

              In reviewing a sentencing decision, this Court applies the “clearly
mistaken” standard of review. This test is based on the premise that reasonable judges,
confronted with identical facts, can and will differ on what constitutes an appropriate
sentence, and, so long as that sentence is within the permissible range of reasonable
sentences, it will not be modified by a reviewing court.53

              After independently reviewing the record, we conclude that the sentence
imposed is not clearly mistaken.



        Conclusion

              The judgment of the superior court is AFFIRMED.




   53
        Erickson v. State, 950 P.2d 580, 586 (Alaska App. 1997).

                                          – 24 –                                    2656
       In the Court of Appeals of the State of Alaska

 Yoder Austin Blalock,                                 Court of Appeals Nos.
                                                        A-12282 & A-12301
              Appellant/Cross-Appellee,

            v.                                                Order
                                                       Petition for Rehearing
 State of Alaska,

              Appellee/Cross-Appellant.              Date of Order: 12/10/2019


Trial Court Case No. 3AN-11-12129 CR


      Before: Allard, Chief Judge, and Wollenberg and Harbison, Judges.


             The Appellant, Yoder Austin Blalock, seeks rehearing of our decision in
his case: Blalock v. State, ___ P.3d ___, Op. No. 2656, 2019 WL 4725166 (Alaska
App. Sept. 27, 2019). Blalock raises three claims.

             First, Blalock argues that the Court’s opinion set out an incomplete
summary of the underlying facts. As part of this claim, Blalock contends that the Court
mistakenly stated, on page 4 of our slip opinion, that Nathan Tanape’s death was caused
by over tw enty stab wounds, when (according to Blalock) the cause of death was a single
stab wound to Tanape’s lung.

             The record supports our assertion regarding Tanape’s cause of death. The
medical examiner testified that Tanape’s cause of death was multiple sharp force injuries,
and that Tanape suffered over twenty different wounds. The medical examiner also
testified, however, that the stab wound through Tanape’s left lung was the “fatal injury.”
We are willing to amend our opinion to reflect this fact.
              Second, Blalock contends that the Court mistakenly stated, on page 14 of
our slip opinion, that the on-scene officers had not yet downloaded the audio on their
recorders when the detectives began interviewing Blalock. Blalock suggests that this
misstatement materially affected our decision to reject his proposed rule that would have
required an interrogating officer, prior to undertaking an interrogation, to review every
audio and video recording made by other officers in the case.

              We acknowledge that we were mistaken about the timing of the officers’
download. But this fact is not material to our decision. Accordingly, we will strike this
statement from our opinion.

              Finally, Blalock argues that we should revisit our rejection of his proposed
rule requiring interrogating officers to review the prior recordings made by other officers
prior to an initial interrogation. Having reviewed Blalock’s petition and the State’s
opposition, we decline to alter our conclusion.

              IT IS ORDERED:

       1. The Petition for Rehearing is GRANTED IN PART.

       (a) The fourth full paragraph at page 4 of our decision is amended as follows:

              Shortly after the officers arrived, Tanape was transported to
              the hospital where he was pronounced dead. An autopsy
              revealed that his death was caused by over twenty stab
              wounds. The medical examiner determined that Tanape had
              suffered over twenty stab wounds, including one that was
              fatal. (b) The fourth paragraph at page 14 of our decision is
              amended by striking the words “o r even downloaded the
              audio on their recorders”:

              The officers in this case were interrogating Blalock shortly
              after he was taken into custody. The on-scene officers had
              not yet prepared a written report or even downloaded the
              audio on their recorders. If the detectives had asked the on-
              scene officers whether Blalock had requested counsel, based
                on their testimony the officers would honestly, but
                mistakenly, have responded that Blalock had not asked for a
                lawyer.
      2. In all other respects, the Petition for Rehearing is DENIED.



      Entered by direction of the Court.


                                                       Clerk of Appellate Courts

                                                                 /s/
                                                       ______________________
                                                       Meredith Montgomery
cc:   Court of Appeals Judges
      Judge Jack W. Smith
      Central Staff
      Trial Court Appeals Clerk - Anchorage
      Publishers

Distribution:

      Elizabeth Friedman
      2773 Carolee Court
      Redding, CA 96002

      Ann Black
      Office of Criminal Appeals
      1031 W. 4th Ave, Suite 200
      Anchorage, AK 99501